Citation Nr: 1417397	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-44 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had a period of active duty for training in the District of Columbia Air National Guard from May 1967 to September 1967 and a period of active duty from January 1968 to June 1969.  He also had additional service in the District of Columbia Air National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In November 2013, the Board remanded the case to the RO for further development.  


FINDING OF FACT

The Veteran's current bilateral hearing loss disability had onset in service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).  






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the Board is granting the claim of service connection for a bilateral hearing loss disability, VCAA compliance need not be addressed further.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110.  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2). 

Active military, naval, and air service includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  




For the purpose of VA disability compensation, active duty for training or inactive duty training includes full-time duty performed by members of the National Guard of any State under 32 U.S.C. 316, 502, 503, 504, or 505, that is, ordered to federalized service.  38 C.F.R. § 3.6. 

An individual seeking VA disability compensation based on active duty for training or inactive duty training must establish a service-connected disability as a result of disability incurred in or aggravated during the period of active duty for training or inactive duty training in order to achieve Veteran status and to be entitled to VA disability compensation.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010).  

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 


Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran was not in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 



When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The Veteran asserts that bilateral hearing loss disability is due to noise exposure in service as an aircraft maintenance specialist.  He stated that he was exposed to noise from jet engines and 50 caliber weapons.  The Veteran states that bilateral hearing loss disability was first experienced during service and has continued since service.  

The Veteran had a period of active duty for training in the District of Columbia Air National Guard from May 1967 to September 1967.  He had a period of active duty from January 1968 to June 1969.  He also had additional service in the District of Columbia Air National Guard.  

The service treatment records do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  The records do show that the Veteran was treated for ear complaints on one occasion during his period of active duty for training in the District of Columbia Air National Guard from May 1967 to September 1967.  In June 1967 the Veteran complained of ear pain.  The examination was negative.  

The service treatment records for the Veteran's period of active duty in the Air Force from January 1968 to June 1969 also show treatment for ear complaints.  In September 1968, the Veteran had otitis externa in the left ear.  There is no evidence of hearing loss within the year after service as required for a presumption of service connection.  

After service, in February 2005 on an audiological evaluation, B. B. Timberlake, M.D., stated that the results of the hearing test were indicative of a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  The diagnosis was bilateral sensorineural hearing loss.  


In February 2010 on VA audiological examination, the Veteran stated that he was in the Air Force from 1967 to 1971, that he was not in combat, and that his primary duty was as an aircraft mechanic.  He indicated that he was exposed to noise from jet engines and 50 caliber weapons.  He also stated that he had occupational noise exposure as a mechanic for five years prior to his periods of service and for thirty-one years after service.  The Veteran stated that he had noise exposure from hunting both prior to and subsequent to service.  

The VA examiner reported that the results of hearing test were indicative of a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  The diagnoses were moderately-severe sensorineural hearing loss above 1000 Hertz in the right ear, and a mild to moderately-severe sensorineural hearing loss above 1000 Hertz in the left ear.  The VA examiner stated that the Veteran's bilateral hearing loss disability was not related to military noise exposure, because the Veteran had normal hearing when he left the military.  

In January 2014 on VA audiological examination, it was noted that the Veteran served from 1967 to 1969 as an aircraft mechanic.  The VA examiner reported that the results of the hearing test were indicative of bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  The VA examiner stated that the hearing loss was not at least as likely as not caused by or a result of an event in military service.  The VA examiner stated that both the enlistment examination and separation examination indicated normal hearing as shown by pure tone thresholds.  

Analysis

On the basis of service treatment records alone, a bilateral hearing loss disability was not affirmatively shown to be present in service.  

The evidence does show that the Veteran had noise exposure in service and that there is a current diagnosis of a bilateral hearing loss disability under 38 C.F.R. § 3.385.  




There are negative opinions to the effect that the Veteran's bilateral hearing loss disability was not the result of noise exposure during service because hearing was within normal limits in service.  The absence of documented hearing loss, as defined by VA, while in service is not fatal to a claim of service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Therefore, the Board finds that the negative opinions are not persuasive evidence against the claim.   

The Board finds that the Veteran is competent to describe noise exposure and hearing problems in service, and since service, which the Board finds credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  Additionally, the Veteran is already service-connected for tinnitus based on his credible reports of noise exposure and tinnitus during service, and tinnitus since service.  

In light of the limited probative value of the negative opinions, the Board cannot conclude that the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability.  









Therefore the Veteran prevails.  


ORDER

Service connection for a bilateral hearing loss disability is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


